The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 23, 2015

                                       No. 04-15-00124-CR

                                        Hector RAMIREZ,
                                            Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 227th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013CR2894
                      The Honorable Kevin M. O'Connell, Judge Presiding

                                          ORDER
        Court reporter Erminia Uviedo has filed a notification of late record, stating that Ramirez
has failed to pay or make arrangements to pay the fee for preparing the reporter’s record.

        We, therefore, ORDER Ramirez to provide written proof to this court within ten days of
the date of this order that either (1) the reporter’s fee has been paid or arrangements have been
made to pay the reporter’s fee; or (2) he is entitled to appeal without paying the reporter’s fee. If
Ramirez fails to respond within the time provided, his brief will be due within thirty days from
the date of this order, and the court will only consider those issues or points raised in appellant’s
brief that do not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).


                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of April, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court